Case: 21-51176     Document: 00516422015         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 5, 2022
                                  No. 21-51176
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Royshena Holt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:16-CR-86-2


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Royshena Holt pleaded guilty to aiding and abetting the possession
   with intent to distribute cocaine base. The district court sentenced her to 13
   months in prison, with credit for time served, and three years of supervised
   release. She was released to supervised release after completing her prison


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51176      Document: 00516422015           Page: 2   Date Filed: 08/05/2022




                                     No. 21-51176


   term, but her supervised release was revoked after she violated the conditions
   of her supervision. The district court imposed an 18-month sentence.
          On appeal, Holt contends that the district court lacked jurisdiction to
   revoke her supervised release and impose sentence. We review her claim de
   novo. See United States v. Garcia-Rodriguez, 640 F.3d 129, 131 (5th Cir. 2011).
          According to Holt, the district court did not have jurisdiction because
   the underlying criminal judgment was void. She maintains that the amended
   judgment in the criminal case, which specified the terms under which she had
   to report to prison, was invalid because the district court lacked the authority
   to modify her sentence after its imposition. She also asserts that, but for the
   void amended judgment, she would not have been convicted and sentenced
   for failure to surrender, in violation of 18 U.S.C. § 3146(a), on account of her
   noncompliance with the terms of the amended judgment. Holt alleges that
   the time that she served for that offense wrongly was used to extend the start
   date for her term of supervised release.
          Her argument that the district court lacked jurisdiction is premised on
   a challenge to the legality of the amended judgment. However, the district
   court in a revocation case is effectively bound by the underlying judgment,
   regardless of its validity, and a defendant may not use a revocation appeal to
   challenge the underlying criminal conviction and sentence. See United States
   v. Willis, 563 F.3d 168, 170 (5th Cir. 2009); United States v. Hinson, 429 F.3d
   114, 116 (5th Cir. 2005). To the extent that Holt seeks to use this revocation
   appeal to challenge her conviction and sentence for failure to surrender—a
   separate criminal judgment from the one underlying this appeal—her claims
   are more attenuated and inapposite. Any concerns that she has regarding the
   underlying judgment or her conviction and sentence for failure to surrender
   are more appropriate in an appeal from the disputed judgment or a 28 U.S.C.
   § 2255 motion. See United States v. Moody, 277 F.3d 719, 721 (5th Cir. 2001).




                                          2
Case: 21-51176      Document: 00516422015           Page: 3    Date Filed: 08/05/2022




                                     No. 21-51176


          The record supports that the district court otherwise had jurisdiction.
   The revocation proceeding was initiated and completed within three years of
   Holt’s release from custody. See United States v. Johnson, 529 U.S. 53, 57
   (2000); United States v. Jackson, 426 F.3d 301, 304 (5th Cir. 2005); 18 U.S.C.
   § 3624(e); 18 U.S.C. § 3583(i). Although Holt suggests that her supervised
   release should have begun when she was arrested for the underlying criminal
   offense, her supervised release began following her prison term once she was
   released to the supervision of a probation officer. See § 3624(e); Johnson, 529
   U.S. at 57; United States v. Garcia-Rodriguez, 640 F.3d 129, 130, 134 (5th Cir.
   2011). Because she was convicted of the underlying offense and was granted
   credit for time served, her supervised release could not have begun while she
   was in pretrial detention for the offense. See Mont v. United States, 139 S. Ct.
   1826, 1832 (2019); United States v. Molina-Gazca, 571 F.3d 470, 474 (5th Cir.
   2009). Her term of supervised release otherwise was tolled while she was in
   prison, including, inter alia, during her pretrial detention and imprisonment
   for her failure-to-surrender conviction. See § 3624(e); Johnson, 529 U.S. at
   57; Molina-Gazca, 571 F.3d at 472-74; Jackson, 426 F.3d at 304. Her claim
   that her imprisonment for her failure-to-surrender conviction was invalid and
   could not toll her supervised release under Mont is unavailing. See Mont, 139
   S. Ct. at 1834; see also Willis, 563 F.3d at 170; Hinson, 429 F.3d at 116.
          Given the foregoing, Holt has not shown that the district court lacked
   the authority to conduct the revocation hearing and impose sentence. Thus,
   the judgment of the district court is AFFIRMED.




                                           3